718 N.W.2d 338 (2006)
476 Mich. 853
McLAREN REGIONAL MEDICAL CENTER and McLaren Medical Management, Inc., Petitioners-Appellants,
v.
CITY OF OWOSSO, Respondent-Appellee.
Docket No. 127118, COA No. 244386.
Supreme Court of Michigan.
July 31, 2006.
By order of May 5, 2005, the application for leave to appeal was held in abeyance pending the decision in Wexford Medical Group v. City of Cadillac (Docket No. 127152). On order of the Court, the opinion having been issued on May 4, 2006, 474 Mich. 192, 713 N.W.2d 734 (2006), the application is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and REMAND this case to the Court of Appeals for reconsideration in light of our decision in Wexford. On remand, the Court of Appeals shall reconsider petitioners' claim that they are entitled to an exemption under MCL 211.7o (charitable institution) or to an exemption under MCL 211.7r (hospital or public health institution).
We do not retain jurisdiction.